928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur D. COLWELL, Plaintiff-Appellant,v.WESTERN PLAZA PARTNERS, RWS of Knoxville Associates,Investment Property Advisors, Inc., Richard L. Shenk,William A. Shenk, Sol A. Shenk, Trion Western Plaza, Ltd.,Trion, W.P., Inc., Defendants-Appellees.
No. 90-5849.
United States Court of Appeals, Sixth Circuit.
March 20, 1991.

E.D.Tenn. No. 89-00307;  Jordan, J.


1
E.D.Tenn.


2
AFFIRMED.


3
Before MILBURN and BOGGS, Circuit Judges, and DEMASCIO, District Judge.*

ORDER

4
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


5
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the district court and no duty owed under Tennessee law to plaintiff by defendant even if the statute of limitations had not run as to one or more defendants.



*
 The Honorable Robert E. DeMascio, District Judge for the Eastern District of Michigan, sitting by designation